                                  UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF ARIZONA


   In re:                                             §    Case No. 3:17-BK-10806-DPC
                                                      §
   MARK ANDREW BETTS                                  §
   DEBRA ANN BETTS                                    §
                                                      §
                       Debtor(s)                      §

            CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION REPORT
            CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                       AND APPLICATION TO BE DISCHARGED (TDR)

           Lawrence J. Warfield, chapter 7 trustee, submits this Final Account, Certification that
   the Estate has been Fully Administered and Application to be Discharged.

        1)       All funds on hand have been distributed in accordance with the Trustee’s Final
 Report and, if applicable, any order of the Court modifying the Final Report. The case is fully
 administered and all assets and funds which have come under the trustee’s control in this case
 have been properly accounted for as provided by law. The trustee hereby requests to be
 discharged from further duties as a trustee.

        2)      A summary of assets abandoned, assets exempt, total distributions to claimants,
 claims discharged without payment, and expenses of administration is provided below:



 Assets Abandoned:             $324,394.00                Assets Exempt:      $181,100.00
 (without deducting any secured claims)



 Total Distributions to                                   Claims Discharged
 Claimants:                        $19,226.26             Without Payment:    $196,768.53

 Total Expenses of
 Administration:                   $7,198.32


         3)      Total gross receipts of $26,424.58 (see Exhibit 1), minus funds paid to the
 debtor(s) and third parties of $0.00 (see Exhibit 2), yielded net receipts of $26,424.58 from the
 liquidation of the property of the estate, which was distributed as follows:




 UST Form 101-7-TDR (10/1/2010)
Case 3:17-bk-10806-DPC             Doc 65       Filed 03/07/19   Entered 03/07/19 14:10:50    Desc
                                                  Page 1 of 19
                                    CLAIMS            CLAIMS           CLAIMS              CLAIMS
                                  SCHEDULED          ASSERTED         ALLOWED               PAID
   Secured Claims
   (from Exhibit 3)                $484,646.25              $10.92             $0.00              $0.00
   Priority Claims:
       Chapter 7
       Admin. Fees and                     NA            $7,198.32         $7,198.32          $7,198.32
       Charges
        (from Exhibit 4)
       Prior Chapter
       Admin. Fees and                     NA                $0.00             $0.00              $0.00
       Charges (from
       Exhibit 5)
       Priority
       Unsecured                     $6,082.97           $5,887.84         $5,887.84          $5,887.84
       Claims
       (From Exhibit 6)
   General Unsecured
   Claims (from                    $153,939.70          $50,084.28       $50,084.28         $13,338.42
   Exhibit 7)
            Total
      Disbursements                $644,668.92          $63,181.36       $63,170.44         $26,424.58

         4). This case was originally filed under chapter 7 on 09/14/2017. The case was pending
   for 18 months.

        5). All estate bank statements, deposit slips, and canceled checks have been submitted to
   the United States Trustee.

         6). An individual estate property record and report showing the final accounting of the
   assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for
   each estate bank account, showing the final accounting of the receipts and disbursements of
   estate funds is attached as Exhibit 9.

        Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
   foregoing report is true and correct.

          Dated: 03/04/2019                            By: /s/ Lawrence J. Warfield
                                                       /La Trustee
                                                       wre
                                                       nce
                                                       J.
                                                       Wa
                                                       rfiel
   STATEMENT: This Uniform Form is associated with an open
                                                       d bankruptcy case, therefore, Paperwork Reduction
   Act exemption 5 C.F.R. § 1320.4(a)(2) applies.



 UST Form 101-7-TDR (10/1/2010)
Case 3:17-bk-10806-DPC              Doc 65       Filed 03/07/19   Entered 03/07/19 14:10:50       Desc
                                                   Page 2 of 19
                                                  EXHIBITS TO
                                                 FINAL ACCOUNT

  EXHIBIT 1 – GROSS RECEIPTS

                         DESCRIPTION                                      UNIFORM                         AMOUNT
                                                                         TRAN. CODE                      RECEIVED
 1 acre vacant land in Rio Rancho, New Mexico. Two contiguous              1110-000                         $1,425.00
 lots being sold as one. The APN#s are 1-006-075-448-125 and
 Casa Grande AZ Pinal Desert Carmel, sec f Lot 1150 Parcel #               1110-000                           $775.00
 XXX-XX-XXXX
 Rio Rancho NM Sandoval Rio Rancho Estates - Block 70, Lot                 1110-000                           $985.00
 10, Unit 23- Block 70, Unit 11, Unit 23
 Money Market Account (#2827) Deutsche Asset Management                    1129-000                                $6.38
 Personal Checking Account (#2987) Wells Fargo Bank                        1129-000                           $548.63
 Savings Account (#6208-01) Alliant Credit Union                           1129-000                                $5.15
 1.06 acres Vacant land in Rio Rancho, NM. The APN is 1-007-               1210-000                        $19,824.00
 073-259-235. The Account # is: R115177. The legal description
 Land - Rio Rancho, NM. 2 contiguous lots being sold as one.               1210-000                           $850.00
 The APN#s are 1-006-075-441-125 and 1-006-075 457-124. The
 2017 STATE TAX REFUND                                                     1224-000                            $35.21
 RECOVERY OF PREFERENCE TO WELLS FARGO BANK                                1241-000                           $889.21
 RECOVERY OF PREFERENCE TO WELLS FARGO                                     1241-000                         $1,081.00
 BUSINESS DIRECT
 TOTAL GROSS RECEIPTS                                                                                      $26,424.58

  The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.

  EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES
  NONE


  EXHIBIT 3 – SECURED CLAIMS

  CLAIM          CLAIMANT           UNIFORM               CLAIMS              CLAIMS   CLAIMS               CLAIMS
 NUMBER                            TRAN. CODE          SCHEDULED            ASSERTED ALLOWED                  PAID
      1        Pinal County           4110-000                   $0.00            $10.92         $0.00             $0.00
               Treasurer
               Alliant Credit         4110-000             $14,770.00               $0.00        $0.00             $0.00
               Union
               Provident              4110-000            $434,496.25               $0.00        $0.00             $0.00
               Funding
               Associates, LP
               Village of             4110-000                $180.00               $0.00        $0.00             $0.00
               Oakcreek
               Association
               Yavapai County         4110-000             $10,100.00               $0.00        $0.00             $0.00
               Development
               Services
               Yavapai County         4110-000             $10,000.00               $0.00        $0.00             $0.00
               Development

 UST Form 101-7-TDR (10/1/2010)
Case 3:17-bk-10806-DPC              Doc 65       Filed 03/07/19          Entered 03/07/19 14:10:50            Desc
                                                   Page 3 of 19
               Services
               Yavapai County        4110-000          $10,100.00                $0.00        $0.00      $0.00
               Development
               Services
               Yavapai County        4110-000           $5,000.00                $0.00        $0.00      $0.00
               Development
               Services
 TOTAL SECURED CLAIMS                                 $484,646.25               $10.92        $0.00      $0.00


  EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

        PAYEE               UNIFORM             CLAIMS           CLAIMS              CLAIMS           CLAIMS
                           TRAN. CODE        SCHEDULED         ASSERTED            ALLOWED              PAID
 Lawrence J. Warfield,        2100-000                NA            $3,392.46        $3,392.46        $3,392.46
 Trustee
 Lawrence J. Warfield,        2200-000                NA             $252.43             $252.43       $252.43
 Trustee
 Independent Bank             2600-000                NA              $34.04              $34.04        $34.04
 Integrity Bank               2600-000                NA              $37.39              $37.39        $37.39
 Auctioneer for Trustee       3610-000                NA            $1,959.90        $1,959.90        $1,959.90
 Auctioneer Fees and          3610-000                NA             $120.00             $120.00       $120.00
 Expenses, Auctioneer
 for Trustee
 Auctioneer fees and          3610-000                NA              $62.50              $62.50        $62.50
 Expenses Doc 56,
 Auctioneer for Trustee
 Doc 44 Auctioneer ,          3610-000                NA             $245.90             $245.90       $245.90
 Auctioneer for Trustee
 Doc 48 Auctioneer            3610-000                NA             $245.90             $245.90       $245.90
 Fees and Expenses,
 Auctioneer for Trustee
 Auctioneer for Trustee       3620-000                NA             $245.90             $245.90       $245.90
 Auctioneer Fees and          3620-000                NA             $225.00             $225.00       $225.00
 Expenses, Auctioneer
 for Trustee
 Auctioneer fees and          3620-000                NA             $245.90             $245.90       $245.90
 Expenses Doc 56,
 Auctioneer for Trustee
 Doc 44 Auctioneer ,          3620-000                NA              $76.00              $76.00        $76.00
 Auctioneer for Trustee
 Doc 48 Auctioneer            3620-000                NA              $55.00              $55.00        $55.00
 Fees and Expenses,
 Auctioneer for Trustee
 TOTAL CHAPTER 7 ADMIN. FEES AND                      NA            $7,198.32        $7,198.32        $7,198.32
 CHARGES


  EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES
  NONE


 UST Form 101-7-TDR (10/1/2010)
Case 3:17-bk-10806-DPC              Doc 65      Filed 03/07/19      Entered 03/07/19 14:10:50          Desc
                                                  Page 4 of 19
  EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

  CLAIM          CLAIMANT          UNIFORM            CLAIMS          CLAIMS         CLAIMS       CLAIMS
 NUMBER                           TRAN. CODE       SCHEDULED        ASSERTED       ALLOWED          PAID
      2        Internal Revenue    5800-000               $0.00        $5,887.84      $5,887.84   $5,887.84
               Service
               Arizona             5800-000               $0.00            $0.00         $0.00       $0.00
               Department of
               Revenue
               Internal Revenue    5800-000            $6,082.97           $0.00         $0.00       $0.00
               Service
 TOTAL PRIORITY UNSECURED CLAIMS                       $6,082.97       $5,887.84      $5,887.84   $5,887.84


  EXHIBIT 7 – GENERAL UNSECURED CLAIMS

  CLAIM          CLAIMANT          UNIFORM          CLAIMS           CLAIMS          CLAIMS       CLAIMS
 NUMBER                           TRAN. CODE     SCHEDULED         ASSERTED        ALLOWED          PAID
      2a       Internal Revenue    7300-000              $0.00        $210.08         $210.08        $0.00
               Service
      3        Wells Fargo         7100-000              $0.00      $15,259.89      $15,259.89    $4,081.13
               Bank, N.A.
      4        AMERICAN            7100-000              $0.00       $1,840.63       $1,840.63     $492.26
               EXPRESS
               CENTURION
               BANK
      5        Wells Fargo         7100-000              $0.00      $16,887.49      $16,887.49    $4,516.41
               Business Direct
               Division
      6        Synchrony Bank      7100-000              $0.00        $127.04         $127.04       $33.98
      7        Home Depot          7100-000              $0.00      $14,963.07      $14,963.07    $4,001.74
               Loan Services
      8        Sandoval County     7100-000              $0.00        $796.08         $796.08      $212.90
               Treasurer
               American Express    7100-000           $830.00            $0.00           $0.00       $0.00
               Chase Bank USA,     7100-000          $5,113.00           $0.00           $0.00       $0.00
               N.A.
               Citibank            7100-000         $10,607.00           $0.00           $0.00       $0.00
               Citibank, N.a.      7100-000         $92,257.29           $0.00           $0.00       $0.00
               Citibank, N.A. |    7100-000             $60.00           $0.00           $0.00       $0.00
               Best Buy
               Greensky / Home     7100-000         $14,949.00           $0.00           $0.00       $0.00
               Depot Project
               Loan
               HealthNet           7100-000           $198.60            $0.00           $0.00       $0.00
               Synchrony Bank /    7100-000           $127.04            $0.00           $0.00       $0.00
               Discount Tire
               Wells Fargo         7100-000         $14,370.68           $0.00           $0.00       $0.00
               Bank, N.A.

 UST Form 101-7-TDR (10/1/2010)
Case 3:17-bk-10806-DPC            Doc 65      Filed 03/07/19     Entered 03/07/19 14:10:50         Desc
                                                Page 5 of 19
               Wells Fargo         7100-000         $15,427.09          $0.00        $0.00        $0.00
               Business Direct
               Division
 TOTAL GENERAL UNSECURED CLAIMS                    $153,939.70     $50,084.28   $50,084.28   $13,338.42




 UST Form 101-7-TDR (10/1/2010)
Case 3:17-bk-10806-DPC            Doc 65      Filed 03/07/19     Entered 03/07/19 14:10:50     Desc
                                                Page 6 of 19
                                                                               FORM 1
                                                           INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                      Page No:    1              Exhibit 8
                                                                            ASSET CASES

Case No.:                    17-10806-PCT DPC                                                                                      Trustee Name:                               Lawrence J. Warfield
Case Name:                   BETTS, MARK ANDREW AND BETTS, DEBRA ANN                                                               Date Filed (f) or Converted (c):            09/14/2017 (f)
For the Period Ending:       3/4/2019                                                                                              §341(a) Meeting Date:                       10/27/2017
                                                                                                                                   Claims Bar Date:                            01/31/2018

                                    1                           2                        3                                 4                        5                                         6

                        Asset Description                     Petition/           Estimated Net Value                   Property               Sales/Funds               Asset Fully Administered (FA)/
                         (Scheduled and                     Unscheduled          (Value Determined by                   Abandoned              Received by              Gross Value of Remaining Assets
                    Unscheduled (u) Property)                  Value                    Trustee,                  OA =§ 554(a) abandon.         the Estate
                                                                                Less Liens, Exemptions,
                                                                                   and Other Costs)

 Ref. #
1       Single-family home 65 Fairway Oaks Dr.                 $470,400.00                                $0.00                                           $0.00                                           FA
        Sedona, AZ - 86351-0000 Yavapai County -
        Zillow Est.
2       1 acre vacant land in Rio Rancho, New Mexico.           $70,000.00                         $1,425.00                                        $1,425.00                                             FA
        Two contiguous lots being sold as one. The
        APN#s are 1-006-075-448-125 and 1-006-075
        466-124. The Account #’s are: R013492 and
        R013493. The legal descriptions are: 'Subd: Rio
        Rancho Estates: Block 70 Lot 38 Unit 23” and
        ‘Subd: Rio Rancho Estates E Block 70 Lot 40”.
Asset Notes:      Notice - dkt 24
                  Report - dkt 37
3       Casa Grande AZ Pinal Desert Carmel, sec f Lot                $500.00                         $775.00                                            $775.00                                           FA
        1150 Parcel # XXX-XX-XXXX
Asset Notes:      Notice - dkt 24
                  Report - dkt 45
4       2014 Chysler 300 100K MILES - Kelley Blue                   $9,089.00                             $0.00                                           $0.00                                           FA
        Book Private Party Value in Good Condition
5       1994 Infiniti Q45 147K MILES - Kelley Blue                  $1,530.00                             $0.00                                           $0.00                                           FA
        Book Private Party Value in Good Condition
6       Miscellaneous Household Goods & Furnishings                 $5,275.00                             $0.00                                           $0.00                                           FA
7       Miscellaneous Small Consumer Electronics                    $1,265.00                             $0.00                                           $0.00                                           FA
8       Computers                                                    $965.00                              $0.00                                           $0.00                                           FA
9       Miscellaneous Sporting Equipment                             $345.00                              $0.00                                           $0.00                                           FA
10      Bike                                                         $125.00                              $0.00                                           $0.00                                           FA
11      Miscellaneous Clothing                                      $1,000.00                             $0.00                                           $0.00                                           FA
12      Wedding Rings                                               $4,000.00                             $0.00                                           $0.00                                           FA
13      Cash on Hand                                                   $0.00                              $0.00                                           $0.00                                           FA
14      Savings Account (#6208-01) Alliant Credit                      $5.15                              $5.15                                           $5.15                                           FA
        Union
                                        Case 3:17-bk-10806-DPC        Doc 65    Filed 03/07/19              Entered 03/07/19 14:10:50                    Desc
                                                                                  Page 7 of 19
                                                                                   FORM 1
                                                               INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                     Page No:    2              Exhibit 8
                                                                                ASSET CASES

Case No.:                   17-10806-PCT DPC                                                                                          Trustee Name:                               Lawrence J. Warfield
Case Name:                  BETTS, MARK ANDREW AND BETTS, DEBRA ANN                                                                   Date Filed (f) or Converted (c):            09/14/2017 (f)
For the Period Ending:      3/4/2019                                                                                                  §341(a) Meeting Date:                       10/27/2017
                                                                                                                                      Claims Bar Date:                            01/31/2018

                                1                                  2                        3                                 4                        5                                         6

                        Asset Description                        Petition/           Estimated Net Value                   Property               Sales/Funds               Asset Fully Administered (FA)/
                         (Scheduled and                        Unscheduled          (Value Determined by                   Abandoned              Received by              Gross Value of Remaining Assets
                    Unscheduled (u) Property)                     Value                    Trustee,                  OA =§ 554(a) abandon.         the Estate
                                                                                   Less Liens, Exemptions,
                                                                                      and Other Costs)

15      Personal Checking Account (#2987) Wells Fargo                  $1,150.84                        $548.63                                            $548.63                                           FA
        Bank
16      Business Checking Account (#2444) Wells Fargo                     $0.00                              $0.00                                           $0.00                                           FA
        Bank
17      Business Checking Account (#6362) Wells Fargo                     $2.00                              $0.00                                           $0.00                                           FA
        Bank
18      Business Checking Account (#9718) Wells Fargo                     $1.61                              $0.00                                           $0.00                                           FA
        Bank
19      Money Market Account (#2827) Deutsche                            $26.27                              $6.38                                           $6.38                                           FA
        Asset Management
20      Wrap and Tuck LLC - Not Active/Operating 100                      $0.00                              $0.00                                           $0.00                                           FA
        %
21      401(k) Fidelity Brokerage Services, LLC -                         $0.00                              $0.00                                           $0.00                                           FA
        AT&T (Zero Balance)
22      IRA Fidelity Investments                                         $56.39                              $0.00                                           $0.00                                           FA
23      Web Domains: www.wrapandtuck.com,                                 $0.00                              $0.00                                           $0.00                                           FA
        www.wristtowel.com
24      Approximately 70.41% of Potential 2017 Tax                        $0.00                              $0.00                                           $0.00                                           FA
        refunds,
25      Progressive - Auto Insurance N/A                                  $0.00                              $0.00                                           $0.00                                           FA
26      HealthNet - Health Insurance N/A                                  $0.00                              $0.00                                           $0.00                                           FA
27      Country Mutual Insurance Company -                                $0.00                              $0.00                                           $0.00                                           FA
        Homeowner's Insurance N/A
28      982 Wrap and Tuck Wrist Towels                                  $500.00                              $0.00                                           $0.00                                           FA
29      RECOVERY OF PREFERENCE TO                        (u)              $0.00                              $0.00                                           $0.00                                           FA
        AMERICAN EXPRESS
30      RECOVERY OF PREFERENCE TO WELLS                  (u)              $0.00                         $889.21                                            $889.21                                           FA
        FARGO BANK
31      RECOVERY OF PREFERENCE TO WELLS                  (u)              $0.00                       $1,081.00                                        $1,081.00                                             FA
        FARGO BUSINESS DIRECT
32      RECOVERY OF PREFERENCE TO                        (u)              $0.00                              $0.00                                           $0.00                                           FA
        CITIBANK             Case               3:17-bk-10806-DPC        Doc 65    Filed 03/07/19              Entered 03/07/19 14:10:50                    Desc
                                                                                     Page 8 of 19
                                                                                            FORM 1
                                                                        INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                          Page No:    3              Exhibit 8
                                                                                         ASSET CASES

Case No.:                   17-10806-PCT DPC                                                                                                        Trustee Name:                               Lawrence J. Warfield
Case Name:                  BETTS, MARK ANDREW AND BETTS, DEBRA ANN                                                                                 Date Filed (f) or Converted (c):            09/14/2017 (f)
For the Period Ending:      3/4/2019                                                                                                                §341(a) Meeting Date:                       10/27/2017
                                                                                                                                                    Claims Bar Date:                            01/31/2018

                                   1                                           2                             3                              4                        5                                         6

                        Asset Description                                   Petition/                 Estimated Net Value                Property               Sales/Funds               Asset Fully Administered (FA)/
                         (Scheduled and                                   Unscheduled                (Value Determined by                Abandoned              Received by              Gross Value of Remaining Assets
                    Unscheduled (u) Property)                                Value                          Trustee,               OA =§ 554(a) abandon.         the Estate
                                                                                                    Less Liens, Exemptions,
                                                                                                       and Other Costs)

Asset Notes:     Based on new purchases, the preference amount is less than $600 and not recoverable -
 Ref. #
33      Rio Rancho NM Sandoval Rio Rancho Estates -                                  $0.00                               $985.00                                         $985.00                                           FA
        Block 70, Lot 10, Unit 23
        - Block 70, Unit 11, Unit 23
Asset Notes:    Notice - dkt 24
                Report - dkt 41
34      2017 STATE TAX REFUND                                   (u)                  $0.00                                $35.21                                          $35.21                                           FA
35      Land - Rio Rancho, NM. 2 contiguous lots being          (u)                  $0.00                               $850.00                                         $850.00                                           FA
        sold as one. The APN#s are 1-006-075-441-125
        and 1-006-075 457-124. The Account #’s are:
        R115154 and R115165. The legal descriptions
        are: 'Subd: Rio Rancho Estates: E Block 70 Lot
        37 Unit 23” and “Subd: Rio Rancho Estates E
        Block 70 Lot 39 Unit 23”.
Asset Notes:     Notice - dkt 24
                 Report - dkt 53
36      1.06 acres Vacant land in Rio Rancho, NM. The           (u)                  $0.00                            $19,824.00                                    $19,824.00                                             FA
        APN is 1-007-073-259-235. The Account # is:
        R115177. The legal description is: 'Subd: Rio
        Rancho Estates: Unit 20 (Vista Entrada) Block
        113, Lot 25, Unit 20 Rio Rancho Estate Unit 20
        Blk 113 Lot 26: BK 409 PG 6280”.
Asset Notes:     Notice - dkt 24
                 Report - dkt 49


TOTALS (Excluding unknown value)                                                                                                                                                              Gross Value of Remaining Assets
                                                                               $566,236.26                           $26,424.58                                      $26,424.58                                       $0.00




     Major Activities affecting case closing:
                                       Case 3:17-bk-10806-DPC                       Doc 65         Filed 03/07/19             Entered 03/07/19 14:10:50                   Desc
                                                                                                     Page 9 of 19
                                                                                           FORM 1
                                                                       INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                             Page No:    4              Exhibit 8
                                                                                        ASSET CASES

Case No.:                  17-10806-PCT DPC                                                                                                           Trustee Name:                               Lawrence J. Warfield
Case Name:                 BETTS, MARK ANDREW AND BETTS, DEBRA ANN                                                                                    Date Filed (f) or Converted (c):            09/14/2017 (f)
For the Period Ending:     3/4/2019                                                                                                                   §341(a) Meeting Date:                       10/27/2017
                                                                                                                                                      Claims Bar Date:                            01/31/2018

                               1                                             2                             3                                  4                        5                                         6

                       Asset Description                                  Petition/                Estimated Net Value                     Property               Sales/Funds               Asset Fully Administered (FA)/
                        (Scheduled and                                  Unscheduled               (Value Determined by                     Abandoned              Received by              Gross Value of Remaining Assets
                   Unscheduled (u) Property)                               Value                         Trustee,                    OA =§ 554(a) abandon.         the Estate
                                                                                                 Less Liens, Exemptions,
                                                                                                    and Other Costs)

     08/07/2018     Trustee Report of Sale at Auction filed by LAWRENCE 1 WARFIELD on behalf of LAWRENCE J. WARFIELD (related document(s)[24] Trustee Notice of Sale).(WARFIELD,
                    LAWRENCE 1)
                    Document Number: 53
     08/07/2018     Application for Compensation by Professional Employed by Trustee for LAWRENCE 1 WARFIELD, Auctioneer, Period: to, Fees:$62.50, Expenses: $245.90. filed by LAWRENCE 1
                    WARFIELD. (WARFIELD, LAWRENCE 1)
                    Document Number: 54
                    --------------------------
                    The new document Betts - 17-10806 -Order to pay auctioneer5.pdf was uploaded successfully on 8/7/2018 at 9:00 AM


                    Order type: No Hearing Required
                    3:17-bk-10806-DPC MARK ANDREW BETTS and DEBRA ANN BETTS


                    Related document number: 54
                    Related document description: Application for Compensation by Professional Employed by Chapter 7 or 11 Trustee
                    Order ID: 772673
                    ------------------------------


                    Document Number: 55


                    Docket Text:
                     Notice of Lodging Proposed Order filed by LAWRENCE 1 WARFIELD on behalf of LAWRENCE J. WARFIELD (related document(s)[54] Application for Compensation by
                    Professional Employed by Chapter 7 or 11 Trustee).(WARFIELD, LAWRENCE 1)
     08/07/2018     ORDER Allowing Fees and Expenses for BKASSETS.COM LLC, Auctioneer, Period: to , Fees Awarded: $62.50, Expenses Awarded: $245.90; Awarded on 8/7/2018 signed on 8/7/2018
                    . (Kelly, Margaret)
                    Document Number: 56
     08/07/2018     Ready for TFR
     08/01/2018     Trustee Report of Sale ( APN 1-007-073-259-235) filed by LAWRENCE 1 WARFIELD on behalf of LAWRENCE J. WARFIELD (related document(s)[24] Trustee Notice of Sale).
                    (WARFIELD, LAWRENCE 1)
                    Case Name: MARK ANDREW BETTS and DEBRA ANN BETTS
                    Case Number: 3:17-bk-10806-DPC
                    Document Number: 49

                                      Case 3:17-bk-10806-DPC                      Doc 65         Filed 03/07/19 Entered 03/07/19 14:10:50                                  Desc
                                                                                                  Page 10 of 19
                                                                                           FORM 1
                                                                       INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                             Page No:    5              Exhibit 8
                                                                                        ASSET CASES

Case No.:                  17-10806-PCT DPC                                                                                                           Trustee Name:                               Lawrence J. Warfield
Case Name:                 BETTS, MARK ANDREW AND BETTS, DEBRA ANN                                                                                    Date Filed (f) or Converted (c):            09/14/2017 (f)
For the Period Ending:     3/4/2019                                                                                                                   §341(a) Meeting Date:                       10/27/2017
                                                                                                                                                      Claims Bar Date:                            01/31/2018

                               1                                             2                             3                                  4                        5                                         6

                       Asset Description                                  Petition/                Estimated Net Value                     Property               Sales/Funds               Asset Fully Administered (FA)/
                        (Scheduled and                                  Unscheduled               (Value Determined by                     Abandoned              Received by              Gross Value of Remaining Assets
                   Unscheduled (u) Property)                               Value                         Trustee,                    OA =§ 554(a) abandon.         the Estate
                                                                                                 Less Liens, Exemptions,
                                                                                                    and Other Costs)

     08/01/2018     Application for Compensation by Professional Employed by Trustee for LAWRENCE 1 WARFIELD, Auctioneer, Period: to, Fees:$1959.90, Expenses: $245.90. filed by
                    LAWRENCE 1 WARFIELD. (WARFIELD, LAWRENCE 1)
                    Document Number: 50
                    ---------------------------
                    The new document Betts - 17-10806 - Order to pay auctioneer APN 1-007-073-259-235.pdf was uploaded successfully on 8/1/2018 at 10:21 AM


                    Order type: No Hearing Required
                    3:17-bk-10806-DPC MARK ANDREW BETTS and DEBRA ANN BETTS


                    Related document number: 50
                    Related document description: Application for Compensation by Professional Employed by Chapter 7 or 11 Trustee
                    Order ID: 772105
                    ==================
                    Document Number: 51


                    Docket Text:
                     Notice of Lodging Proposed Order filed by LAWRENCE 1 WARFIELD on behalf of LAWRENCE J. WARFIELD (related document(s)[50] Application for Compensation by
                    Professional Employed by Chapter 7 or 11 Trustee).(WARFIELD, LAWRENCE 1)
     07/20/2018     2 MORE PIECES OF LAND to BE SOLD by BK Assets -
     06/13/2018     ORDER Allowing Fees and Expenses for BKASSETS.COM LLC, Auctioneer, Period: to , Fees Awarded: $55.00, Expenses Awarded: $245.90; Awarded on 6/12/2018 signed on
                    6/12/2018 . (Colasont, Kayla)
                    Document Number: 48
     06/13/2018     WAITING FOR 2017 TAX REFUNDS -
     06/11/2018     Trustee Report of Sale at Auction filed by LAWRENCE 1 WARFIELD on behalf of LAWRENCE J. WARFIELD (related document(s)[24] Trustee Notice of Sale).(WARFIELD,
                    LAWRENCE 1)
                    Document Number: 45




                                      Case 3:17-bk-10806-DPC                      Doc 65         Filed 03/07/19 Entered 03/07/19 14:10:50                                  Desc
                                                                                                  Page 11 of 19
                                                                                        FORM 1
                                                                    INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                       Page No:    6              Exhibit 8
                                                                                     ASSET CASES

Case No.:                  17-10806-PCT DPC                                                                                                  Trustee Name:                               Lawrence J. Warfield
Case Name:                 BETTS, MARK ANDREW AND BETTS, DEBRA ANN                                                                           Date Filed (f) or Converted (c):            09/14/2017 (f)
For the Period Ending:     3/4/2019                                                                                                          §341(a) Meeting Date:                       10/27/2017
                                                                                                                                             Claims Bar Date:                            01/31/2018

                              1                                           2                           3                              4                        5                                         6

                       Asset Description                               Petition/               Estimated Net Value                Property               Sales/Funds               Asset Fully Administered (FA)/
                        (Scheduled and                               Unscheduled              (Value Determined by                Abandoned              Received by              Gross Value of Remaining Assets
                   Unscheduled (u) Property)                            Value                        Trustee,               OA =§ 554(a) abandon.         the Estate
                                                                                             Less Liens, Exemptions,
                                                                                                and Other Costs)

     06/11/2018     Application for Compensation by Professional Employed by Trustee for LAWRENCE 1 WARFIELD, Auctioneer, Period: to, Fees:$55.00, Expenses: $245.90. filed by LAWRENCE 1
                    WARFIELD. (WARFIELD, LAWRENCE 1)
                    Document Number: 46


                    ---------------
                    Order type: No Hearing Required
                    3:17-bk-10806-DPC MARK ANDREW BETTS and DEBRA ANN BETTS


                    Related document number: 46
                    Related document description: Application for Compensation by Professional Employed by Chapter 7 or 11 Trustee
                    Order ID: 767079
                    ----------------------
                    Notice of Lodging Proposed Order filed by LAWRENCE 1 WARFIELD on behalf of LAWRENCE J. WARFIELD (related document(s)[46] Application for Compensation by
                    Professional Employed by Chapter 7 or 11 Trustee).(WARFIELD, LAWRENCE 1)
                    Document Number: 47
     05/23/2018     Trustee Report of Sale at Auction filed by LAWRENCE 1 WARFIELD on behalf of LAWRENCE J. WARFIELD (related document(s)[24] Trustee Notice of Sale).(WARFIELD,
                    LAWRENCE 1)
                    Document Number: 41




                                      Case 3:17-bk-10806-DPC                  Doc 65        Filed 03/07/19 Entered 03/07/19 14:10:50                              Desc
                                                                                             Page 12 of 19
                                                                                           FORM 1
                                                                       INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                             Page No:    7              Exhibit 8
                                                                                        ASSET CASES

Case No.:                  17-10806-PCT DPC                                                                                                           Trustee Name:                               Lawrence J. Warfield
Case Name:                 BETTS, MARK ANDREW AND BETTS, DEBRA ANN                                                                                    Date Filed (f) or Converted (c):            09/14/2017 (f)
For the Period Ending:     3/4/2019                                                                                                                   §341(a) Meeting Date:                       10/27/2017
                                                                                                                                                      Claims Bar Date:                            01/31/2018

                               1                                             2                             3                                  4                        5                                         6

                       Asset Description                                  Petition/                Estimated Net Value                     Property               Sales/Funds               Asset Fully Administered (FA)/
                        (Scheduled and                                  Unscheduled               (Value Determined by                     Abandoned              Received by              Gross Value of Remaining Assets
                   Unscheduled (u) Property)                               Value                         Trustee,                    OA =§ 554(a) abandon.         the Estate
                                                                                                 Less Liens, Exemptions,
                                                                                                    and Other Costs)

     05/23/2018     Application for Compensation by Professional Employed by Trustee for LAWRENCE 1 WARFIELD, Auctioneer, Period: to, Fees:$76.00, Expenses: $245.90. filed by LAWRENCE 1
                    WARFIELD. (WARFIELD, LAWRENCE 1)
                    Document Number: 42
                    -------------------------
                    The new document Betts - 17-10806- Order approving fees for auctioneer 2 (BK ASSETS).pdf was uploaded successfully on 5/23/2018 at 8:02 AM


                    Order type: No Hearing Required
                    3:17-bk-10806-DPC MARK ANDREW BETTS and DEBRA ANN BETTS


                    Related document number: 42
                    Related document description: Application for Compensation by Professional Employed by Chapter 7 or 11 Trustee
                    Order ID: 765108
                    -----------------
                    Document Number: 43


                    Docket Text:
                    Notice of Lodging Proposed Order filed by LAWRENCE 1 WARFIELD on behalf of LAWRENCE J. WARFIELD (related document(s)[42] Application for Compensation by
                    Professional Employed by Chapter 7 or 11 Trustee).(WARFIELD, LAWRENCE 1)
     05/23/2018     Waiting for Order to pay auctioneer - then ready for TFR -


                    No need to wait for tax returns, as debtors owe IRS $6000.00 from 2016 -
     05/23/2018     ORDER Allowing Fees and Expenses for BKASSETS.COM LLC, Auctioneer, Period: to , Fees Awarded: $245.90, Expenses Awarded: $76.00; Awarded on 5/23/2018 signed on
                    5/23/2018 . (Colasont, Kayla)


                    Document Number: 44
     05/16/2018     RECD EXTENSION FOR TAX RETURNS ----
     05/13/2018     LAST ISSUES


                    1 - SALE OF NM Land by BK Assets -


                    2 - 2017 tax returns needed

                                      Case 3:17-bk-10806-DPC                      Doc 65         Filed 03/07/19 Entered 03/07/19 14:10:50                                  Desc
                                                                                                  Page 13 of 19
                                                                                           FORM 1
                                                                       INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                             Page No:    8              Exhibit 8
                                                                                        ASSET CASES

Case No.:                  17-10806-PCT DPC                                                                                                           Trustee Name:                               Lawrence J. Warfield
Case Name:                 BETTS, MARK ANDREW AND BETTS, DEBRA ANN                                                                                    Date Filed (f) or Converted (c):            09/14/2017 (f)
For the Period Ending:     3/4/2019                                                                                                                   §341(a) Meeting Date:                       10/27/2017
                                                                                                                                                      Claims Bar Date:                            01/31/2018

                               1                                             2                             3                                  4                        5                                         6

                       Asset Description                                  Petition/                Estimated Net Value                     Property               Sales/Funds               Asset Fully Administered (FA)/
                        (Scheduled and                                  Unscheduled               (Value Determined by                     Abandoned              Received by              Gross Value of Remaining Assets
                   Unscheduled (u) Property)                               Value                         Trustee,                    OA =§ 554(a) abandon.         the Estate
                                                                                                 Less Liens, Exemptions,
                                                                                                    and Other Costs)

     04/21/2018     Trustee Report of Sale at Auction filed by LAWRENCE 1 WARFIELD on behalf of LAWRENCE J. WARFIELD (related document(s)[24] Trustee Notice of Sale).(WARFIELD,
                    LAWRENCE 1)
                    Document Number: 37
     04/21/2018     Application for Compensation by Professional Employed by Trustee for LAWRENCE 1 WARFIELD, Auctioneer, Period: to, Fees:$120.00, Expenses: $225.00. filed by LAWRENCE
                    1 WARFIELD. (WARFIELD, LAWRENCE 1)
                    Document Number: 38
                    ------------------------------


                    The new document Betts - 17-10806- Order approving fees for auctioneer (BK ASSETS).pdf was uploaded successfully on 4/21/2018 at 10:04 AM


                    Order type: No Hearing Required
                    3:17-bk-10806-DPC MARK ANDREW BETTS and DEBRA ANN BETTS


                    Related document number: 38
                    Related document description: Application for Compensation by Professional Employed by Chapter 7 or 11 Trustee
                    Order ID: 762057
                    ===========
                    Document Number: 39


                    Docket Text:
                    Notice of Lodging Proposed Order filed by LAWRENCE 1 WARFIELD on behalf of LAWRENCE J. WARFIELD (related document(s)[38] Application for Compensation by
                    Professional Employed by Chapter 7 or 11 Trustee).(WARFIELD, LAWRENCE 1)
     02/07/2018     RECD PAYMENT from debtor - BEING RETURNED as Debtors OVERPAID -




                                      Case 3:17-bk-10806-DPC                      Doc 65         Filed 03/07/19 Entered 03/07/19 14:10:50                                  Desc
                                                                                                  Page 14 of 19
                                                                                     FORM 1
                                                                 INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                      Page No:    9              Exhibit 8
                                                                                  ASSET CASES

Case No.:                  17-10806-PCT DPC                                                                                              Trustee Name:                               Lawrence J. Warfield
Case Name:                 BETTS, MARK ANDREW AND BETTS, DEBRA ANN                                                                       Date Filed (f) or Converted (c):            09/14/2017 (f)
For the Period Ending:     3/4/2019                                                                                                      §341(a) Meeting Date:                       10/27/2017
                                                                                                                                         Claims Bar Date:                            01/31/2018

                               1                                       2                          3                              4                        5                                         6

                       Asset Description                             Petition/             Estimated Net Value                Property               Sales/Funds               Asset Fully Administered (FA)/
                        (Scheduled and                             Unscheduled            (Value Determined by                Abandoned              Received by              Gross Value of Remaining Assets
                   Unscheduled (u) Property)                          Value                      Trustee,               OA =§ 554(a) abandon.         the Estate
                                                                                         Less Liens, Exemptions,
                                                                                            and Other Costs)

     11/08/2017     Application to Employ Auctioneer filed by LAWRENCE 1 WARFIELD on behalf of LAWRENCE J. WARFIELD. (WARFIELD, LAWRENCE 1)
                    Document Number: 22
                    -----------------
                    The new document Betts - 17-10806 - Order RE Application to employ auctioneer (BK Assets).pdf was uploaded successfully on 11/8/2017 at 9:07 AM
                    Order type: Orders to Employ Professionals
                    3:17-bk-10806-DPC MARK ANDREW BETTS and DEBRA ANN BETTS
                    Related document number: 22
                    Related document description: Application to Employ
                    Order ID: 745979
                    ---------------------------
                    Notice of Lodging Proposed Order filed by LAWRENCE 1 WARFIELD on behalf of LAWRENCE J. WARFIELD (related document(s)[22] Application to Employ).(WARFIELD,
                    LAWRENCE 1)
                    Document Number: 23
     11/08/2017     Trustee Notice of Sale at Auction filed by LAWRENCE 1 WARFIELD on behalf of LAWRENCE J. WARFIELD.(WARFIELD, LAWRENCE 1)
                    Document Number: 24
     11/08/2017     ORDER Granting Application to Employ (Related Doc # [22]) signed on 11/8/2017 . (Kelly, Margaret)
                    Document Number: 25
     10/30/2017     REQUEST TO SET CLAIMS BAR DATE FILED - alj
     10/30/2017     Trustee is administering Assets in Case


Initial Projected Date Of Final Report (TFR):    10/01/2018                      Current Projected Date Of Final Report (TFR):       10/01/2018               /s/ LAWRENCE J. WARFIELD
                                                                                                                                                              LAWRENCE J. WARFIELD




                                      Case 3:17-bk-10806-DPC               Doc 65        Filed 03/07/19 Entered 03/07/19 14:10:50                             Desc
                                                                                          Page 15 of 19
                                                                                                                                                            Page No: 1                 Exhibit 9
                                                                                           FORM 2
                                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          17-10806-PCT DPC                                                                        Trustee Name:                           Lawrence J. Warfield
 Case Name:                        BETTS, MARK ANDREW AND BETTS, DEBRA ANN                                                 Bank Name:                              Independent Bank
Primary Taxpayer ID #:             **-***5853                                                                              Checking Acct #:                        ******0806
Co-Debtor Taxpayer ID #:           **-***5854                                                                              Account Title:
For Period Beginning:              9/14/2017                                                                               Blanket bond (per case limit):          $82,080,307.00
For Period Ending:                 3/4/2019                                                                                Separate bond (if applicable):

       1                2                               3                                         4                                             5                        6                     7

   Transaction       Check /                         Paid to/             Description of Transaction                        Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                      Received From                                                            Tran Code            $                     $


11/15/2017            (30)     Wells Fargo Bank N A                Payment from WF for preference                          1241-000             $889.21                                             $889.21
11/30/2017                     Integrity Bank                      Bank Service Fee                                        2600-000                                            $0.59                $888.62
12/04/2017            (31)     Wells Fargo                         Recovery from Wells Fargo                               1241-000           $1,081.00                                            $1,969.62
12/06/2017            (15)     Betts                               pymt from debtors for excess bank balance               1129-000             $200.00                                            $2,169.62
12/31/2017                     Integrity Bank                      Bank Service Fee                                        2600-000                                            $2.84               $2,166.78
01/03/2018            (15)     Betts                               payment from debtor                                     1129-000             $200.00                                            $2,366.78
01/31/2018                     Integrity Bank                      Bank Service Fee                                        2600-000                                            $3.47               $2,363.31
02/13/2018                     Betts                               Payment from debtors                                        *                $160.16                                            $2,523.47
                      {14}                                                                                        $5.15    1129-000                                                                $2,523.47
                      {19}                                                                                        $6.38    1129-000                                                                $2,523.47
                      {15}                                                                                     $148.63     1129-000                                                                $2,523.47
02/28/2018                     Integrity Bank                      Bank Service Fee                                        2600-000                                            $3.27               $2,520.20
03/31/2018                     Integrity Bank                      Bank Service Fee                                        2600-000                                            $3.74               $2,516.46
04/19/2018            (2)      BKASSETS>COM LLC trust account      Auction proceeds                                        1110-000           $1,425.00                                            $3,941.46
04/23/2018           1001      BKASSETS.COM, LLC                   Auctioneer Fees and Expenses                                *                                             $345.00               $3,596.46
                                                                   Auctioneer Fees and Expenses                $(120.00)   3610-000                                                                $3,596.46
                                                                   Auctioneer Fees and Expenses                $(225.00)   3620-000                                                                $3,596.46
04/30/2018                     Integrity Bank                      Bank Service Fee                                        2600-000                                            $4.08               $3,592.38
05/23/2018            (33)     BKAssets.com LLC trust account      Auction proceeds                                        1110-000             $985.00                                            $4,577.38
05/29/2018           1002      BKASSETS.COM, LLC                   Doc 44 Auctioneer                                           *                                             $321.90               $4,255.48
                                                                   Doc 44 Auctioneer                           $(245.90)   3610-000                                                                $4,255.48
                                                                   Doc 44 Auctioneer                            $(76.00)   3620-000                                                                $4,255.48
05/31/2018                     Integrity Bank                      Bank Service Fee                                        2600-000                                            $5.66               $4,249.82
06/08/2018            (3)      BKassets.com LLC - Trust Account    Auction Proceeds                                        1110-000             $775.00                                            $5,024.82
06/13/2018           1003      BKASSETS.COM, LLC                   Doc 48 Auctioneer Fees and Expenses                         *                                             $300.90               $4,723.92
                                                                   Doc 48 Auctioneer Fees and Expenses          $(55.00)   3620-000                                                                $4,723.92
                                                                   Doc 48 Auctioneer Fees and Expenses         $(245.90)   3610-000                                                                $4,723.92
06/30/2018                     Integrity Bank                      Bank Service Fee                                        2600-000                                            $6.72               $4,717.20
07/20/2018            (34)     Betts
                                        Case 3:17-bk-10806-DPCPayment
                                                                  Doc from debtors                     1224-000
                                                                         65 Filed 03/07/19 Entered 03/07/19   14:10:50 $35.21
                                                                                                                           Desc                                                                    $4,752.41

                                                                                   Page 16 of 19      SUBTOTALS      $5,750.58                                               $998.17
                                                                                                                                                                          Page No: 2                    Exhibit 9
                                                                                              FORM 2
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          17-10806-PCT DPC                                                                                      Trustee Name:                           Lawrence J. Warfield
 Case Name:                        BETTS, MARK ANDREW AND BETTS, DEBRA ANN                                                               Bank Name:                              Independent Bank
Primary Taxpayer ID #:             **-***5853                                                                                            Checking Acct #:                        ******0806
Co-Debtor Taxpayer ID #:           **-***5854                                                                                            Account Title:
For Period Beginning:              9/14/2017                                                                                             Blanket bond (per case limit):          $82,080,307.00
For Period Ending:                 3/4/2019                                                                                              Separate bond (if applicable):

       1                2                                  3                                         4                                                         5                       6                        7

   Transaction       Check /                             Paid to/            Description of Transaction                                   Uniform           Deposit            Disbursement                  Balance
      Date            Ref. #                          Received From                                                                      Tran Code            $                     $


07/31/2018                     Integrity Bank                         Bank Service Fee                                                   2600-000                                             $7.02                 $4,745.39
08/01/2018            (36)     BKassetts.com LLC trust account        Auction proceeds                                                   1210-000           $19,824.00                                          $24,569.39
08/01/2018           1004      BKASSETS.COM, LLC                      Auctioneer Docket 52                                                   *                                             $2,205.80            $22,363.59
                                                                                                                          $(1,959.90)    3610-000                                                               $22,363.59
                                                                                                                           $(245.90)     3620-000                                                               $22,363.59
08/05/2018                     Independent Bank                       Bank Service Fee                                                   2600-000                                             $3.98             $22,359.61
08/06/2018                     Independent Bank                       Bank Service Fee                                                   2600-000                                             ($3.98)           $22,363.59
08/07/2018            (35)     BKassets.com - Trust account           Auction proceeds                                                   1210-000             $850.00                                           $23,213.59
08/07/2018           1005      BKASSETS.COM, LLC                      Auctioneer fees and Expenses Doc 56                                    *                                              $308.40             $22,905.19
                                                                      Auctioneer fees and Expenses Doc 56                  $(245.90)     3620-000                                                               $22,905.19
                                                                      Auctioneer fees and Expenses Doc 56                     $(62.50)   3610-000                                                               $22,905.19
08/31/2018                     Independent Bank                       Bank Service Fee                                                   2600-000                                           $400.84             $22,504.35
09/05/2018                     Independent Bank                       Bank Service Fee                                                   2600-000                                          ($400.84)            $22,905.19
09/06/2018                     Independent Bank                       Bank Service Fee                                                   2600-000                                            $34.04             $22,871.15
02/05/2019           1006      Lawrence J. Warfield                   Trustee Expenses                                                   2200-000                                           $252.43             $22,618.72
02/05/2019           1007      Lawrence J. Warfield                   Trustee Compensation                                               2100-000                                          $3,392.46            $19,226.26
02/05/2019           1008      Internal Revenue Service               Amount Allowed: 5,887.84; Distribution Dividend:                   5800-000                                          $5,887.84            $13,338.42
                                                                      100.00; Amount Claimed: 5,887.84; Claim #: 2;
02/05/2019           1009      Wells Fargo Bank, N.A.                 Amount Allowed: 15,259.89; Distribution Dividend:                  7100-000                                          $4,081.13                $9,257.29
                                                                      26.74; Amount Claimed: 15,259.89; Claim #: 3;
02/05/2019           1010      AMERICAN EXPRESS CENTURION             Amount Allowed: 1,840.63; Distribution Dividend:                   7100-000                                           $492.26                 $8,765.03
                               BANK                                   26.74; Amount Claimed: 1,840.63; Claim #: 4;
02/05/2019           1011      Wells Fargo Business Direct Division   Amount Allowed: 16,887.49; Distribution Dividend:                  7100-000                                          $4,516.41                $4,248.62
                                                                      26.74; Amount Claimed: 16,887.49; Claim #: 5;
02/05/2019           1012      Synchrony Bank                         Amount Allowed: 127.04; Distribution Dividend: 26.74;              7100-000                                            $33.98                 $4,214.64
                                                                      Amount Claimed: 127.04; Claim #: 6;
02/05/2019           1013      Home Depot Loan Services               Amount Allowed: 14,963.07; Distribution Dividend:                  7100-000                                          $4,001.74                 $212.90
                                                                      26.74; Amount Claimed: 14,963.07; Claim #: 7;


                                        Case 3:17-bk-10806-DPC            Doc 65         Filed 03/07/19 Entered 03/07/19 14:10:50 Desc
                                                                                          Page 17 of 19            SUBTOTALS   $20,674.00                                              $25,213.51
                                                                                                                                                                     Page No: 3                 Exhibit 9
                                                                                          FORM 2
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         17-10806-PCT DPC                                                                                Trustee Name:                             Lawrence J. Warfield
 Case Name:                       BETTS, MARK ANDREW AND BETTS, DEBRA ANN                                                         Bank Name:                                Independent Bank
Primary Taxpayer ID #:            **-***5853                                                                                      Checking Acct #:                          ******0806
Co-Debtor Taxpayer ID #:          **-***5854                                                                                      Account Title:
For Period Beginning:             9/14/2017                                                                                       Blanket bond (per case limit):            $82,080,307.00
For Period Ending:                3/4/2019                                                                                        Separate bond (if applicable):

       1                2                                  3                                     4                                                        5                       6                     7

   Transaction       Check /                         Paid to/            Description of Transaction                                Uniform           Deposit              Disbursement               Balance
      Date            Ref. #                      Received From                                                                   Tran Code            $                       $


02/05/2019           1014      Sandoval County Treasurer          Amount Allowed: 796.08; Distribution Dividend: 26.74;            7100-000                                           $212.90                  $0.00
                                                                  Amount Claimed: 796.08; Claim #: 8;

                                                                                   TOTALS:                                                              $26,424.58                $26,424.58                   $0.00
                                                                                       Less: Bank transfers/CDs                                              $0.00                     $0.00
                                                                                   Subtotal                                                             $26,424.58                $26,424.58
                                                                                       Less: Payments to debtors                                             $0.00                     $0.00
                                                                                   Net                                                                  $26,424.58                $26,424.58



                     For the period of 9/14/2017 to 3/4/2019                                                   For the entire history of the account between 11/15/2017 to 3/4/2019

                     Total Compensable Receipts:                  $26,424.58                                   Total Compensable Receipts:                                    $26,424.58
                     Total Non-Compensable Receipts:                   $0.00                                   Total Non-Compensable Receipts:                                     $0.00
                     Total Comp/Non Comp Receipts:                $26,424.58                                   Total Comp/Non Comp Receipts:                                  $26,424.58
                     Total Internal/Transfer Receipts:                 $0.00                                   Total Internal/Transfer Receipts:                                   $0.00


                     Total Compensable Disbursements:             $26,424.58                                   Total Compensable Disbursements:                               $26,424.58
                     Total Non-Compensable Disbursements:              $0.00                                   Total Non-Compensable Disbursements:                                $0.00
                     Total Comp/Non Comp Disbursements:           $26,424.58                                   Total Comp/Non Comp Disbursements:                             $26,424.58
                     Total Internal/Transfer Disbursements:            $0.00                                   Total Internal/Transfer Disbursements:                              $0.00




                                       Case 3:17-bk-10806-DPC         Doc 65         Filed 03/07/19 Entered 03/07/19 14:10:50                                  Desc
                                                                                      Page 18 of 19
                                                                                                                                                        Page No: 4              Exhibit 9
                                                                                        FORM 2
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         17-10806-PCT DPC                                                                      Trustee Name:                           Lawrence J. Warfield
Case Name:                       BETTS, MARK ANDREW AND BETTS, DEBRA ANN                                               Bank Name:                              Independent Bank
Primary Taxpayer ID #:           **-***5853                                                                            Checking Acct #:                        ******0806
Co-Debtor Taxpayer ID #:         **-***5854                                                                            Account Title:
For Period Beginning:            9/14/2017                                                                             Blanket bond (per case limit):          $82,080,307.00
For Period Ending:               3/4/2019                                                                              Separate bond (if applicable):

      1                 2                                3                                     4                                             5                       6                  7

  Transaction        Check /                         Paid to/          Description of Transaction                       Uniform           Deposit            Disbursement             Balance
     Date             Ref. #                      Received From                                                        Tran Code            $                     $




                                                                                                                                                                          NET           ACCOUNT
                                                                                 TOTAL - ALL ACCOUNTS                           NET DEPOSITS                         DISBURSE          BALANCES

                                                                                                                                          $26,424.58             $26,424.58                     $0.00




                     For the period of 9/14/2017 to 3/4/2019                                        For the entire history of the case between 09/14/2017 to 3/4/2019

                     Total Compensable Receipts:                  $26,424.58                        Total Compensable Receipts:                                  $26,424.58
                     Total Non-Compensable Receipts:                   $0.00                        Total Non-Compensable Receipts:                                   $0.00
                     Total Comp/Non Comp Receipts:                $26,424.58                        Total Comp/Non Comp Receipts:                                $26,424.58
                     Total Internal/Transfer Receipts:                 $0.00                        Total Internal/Transfer Receipts:                                 $0.00


                     Total Compensable Disbursements:             $26,424.58                        Total Compensable Disbursements:                             $26,424.58
                     Total Non-Compensable Disbursements:              $0.00                        Total Non-Compensable Disbursements:                              $0.00
                     Total Comp/Non Comp Disbursements:           $26,424.58                        Total Comp/Non Comp Disbursements:                           $26,424.58
                     Total Internal/Transfer Disbursements:            $0.00                        Total Internal/Transfer Disbursements:                            $0.00




                                                                                                                    /s/ LAWRENCE J. WARFIELD
                                                                                                                    LAWRENCE J. WARFIELD




                                       Case 3:17-bk-10806-DPC        Doc 65        Filed 03/07/19 Entered 03/07/19 14:10:50                         Desc
                                                                                    Page 19 of 19
